                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 Dominion Energy Carolina Gas Transmission,
 LLC,
                                                    Civil Action No.: 3:16-cv-01973-JMC
                        Plaintiff,

 v.

 24.346 Acres, in Richland County, South
 Carolina located on Parcel R13200-01-01; J.
 LARRY FAULKENBERRY and JERRY K.
 FAULKENBERRY,

                        Defendants.

                  ORDER GRANTING CONSENT MOTION TO DISMISS
      24.346 Acres, in Richland County, South Carolina located on Parcel R13200-01-01;
              J. LARRY FAULKENBERRY and JERRY K. FAULKENBERRY

        This case arises from Plaintiff Dominion Energy Carolina Gas Transmission, LLC’s

(“DECGT”) exercise of its eminent domain powers pursuant to the Natural Gas Act (“NGA”), 15

U.S.C. § 717, et seq. and the applicable Federal Energy Regulatory Commission Certificate order.

DECGT brought this action under the NGA and Rule 71.1 of the Federal Rules of Civil Procedure,

seeking certain easements it requires in connection with its Eastover pipeline project. (ECF No.

1.)

        This matter is before the court pursuant to a Consent Motion to Dismiss (ECF No. 85) filed

by DECGT and Defendants 24.346 Acres, in Richland County, South Carolina located on Parcel

R13200-01-01; J. LARRY FAULKENBERRY and JERRY K. FAULKENBERRY because the

action has been fully resolved among and between the parties. In addition to dismissal, DECGT

also seeks an order directing that the funds previously placed on deposit ($10,200.00) with the

Clerk of Court’s office pursuant to ECF No. 27 be refunded to DECGT.

        After considering the Motion and the parameters set forth in Rules 41 and 71.1 of the


                                                1
Federal Rules of Civil Procedure, the court finds the relief requested is proper and GRANTS the

parties’ Consent Motion to Dismiss and dismisses this action. (ECF No. 85.) The court further

orders the Clerk of Court to refund to DECGT the funds on deposit ($10,200.00) pursuant to ECF

No. 27 in this case.

       IT IS SO ORDERED.



                                                    United States District Judge
January 7, 2020
Columbia, South Carolina




                                              2
